Van Brunt, J.
The fact that in the assignment no provision is made for the preference for the wages'or salaries • owing to employees may invalidate the assignment, but merely because the assignment is void upon its face affords no reason for the issuance of an attachment (Milliken agt. Dart, 26 Hun, 24). The fact that the assignee does not actually reside in the ■ state does not of itself furnish proof of fraudulent intent The preference of the notes mentioned in the moving papers does not render the assignment void upon its face. A liability may exist because of those notes, and until it is shown that no* liability does in fact exist, no fraud can be assumed.